Citation Nr: 1204224	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-18 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran contends that service connection is warranted for hearing loss and tinnitus.  In regards to hearing loss, he acknowledges that he was found to have hearing loss when he entered military service.  However, the Veteran states that his preexisting hearing loss was aggravated during service by exposure to loud noise, primarily from gun fire when he was stationed in the Republic of Vietnam.  He maintains that his hearing loss has continued to worsen over the years due to the in-service noise exposure and should be service connected on an aggravation basis.  With respect to tinnitus, the Veteran asserts that the same in-service noise exposure caused him to develop tinnitus and that service connection is warranted on a direct basis.

A review of the service treatment records reveals that an entrance examination was conducted in June 1969.  The Veteran was found to have defective hearing and it was listed in the summary of defects and diagnoses on the examination report.  He was assigned an H-2 profile.  The Veteran was seen at the ENT clinic later in June 1969.  He was diagnosed with bilateral, high frequency, sensorineural hearing loss.  It was noted that the Veteran's MOS (military occupational specialty) should be compatible with the profile of H-2.  He was to wear protective devices when exposed to noise and to avoid high levels of noise whenever possible.  The Veteran was not to fire small arms or be around loud noises.  The H-2 profile was reiterated in October 1969.

Personnel records document that the Veteran was stationed in Vietnam from January 1970 to December 1970.  His MOS was medical specialist or medical aidman.  In support of his claim, the Veteran submitted a copy of a September 1970 letter from a Congressman who wrote to the Department of the Army.  The Congressman noted that he had been advised that the Veteran had been assigned to guard duty on the perimeter in Long Binh, Vietnam, despite his profile.  The Congressman urged that every possible consideration be given to the Veteran's hearing problem and that he be assigned to an area where he would not be subjected to a high level of noise.

Later in September 1970, the Veteran was seen at the ENT clinic.  His hearing was to be evaluated to see if he should be assigned to guard duty.  The Veteran was diagnosed with moderate hearing loss bilaterally, neuro-sensory type.  It was suggested that the Veteran's profile should be continued, that he could pull guard duty as there is not much firing involved, and that he should protect his ears from loud noises.  In October 1970, a letter was sent to the Congressman that informed him of the Veteran's situation.  It was noted that the Veteran was no longer performing guard duty even though it did not conflict with his profile.  The Veteran's assignment instead was as an ambulance driver.

In December 1970, a separation examination was conducted.  The ears portion of the examination was indicated as normal.  Unfortunately, no audiometric testing was conducted.  The Veteran had 15/15 bilaterally on whispered voice testing.

Post-service medical records show initial treatment for a complaint of hearing problems many years after service.  In November 2005, the Veteran was seen at an outpatient clinic associated with the VA Medical Center (VAMC) in Nashville, Tennessee, to have his hearing checked.  An April 2006 audiology consultation reflects that the Veteran had normal sloping to moderately severe bilateral sensorineural hearing loss.  He denied a history of tinnitus at that time.

The Board notes that VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has not yet been afforded a VA examination for either claim.  In a January 2012 brief, the Veteran's representative contends that an examination is warranted for the two claims.

In regards to hearing loss, the evidence shows that the condition preexisted the Veteran's military service.  He is not presumed to have been in sound condition when he entered service because defective hearing was noted as a defect at the time of examination, acceptance, and enrollment.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  The evidence tends to show that the Veteran was likely exposed to loud noise when he was stationed in Vietnam.  Additionally, the post-service treatment records reflect that the Veteran has a diagnosis of bilateral sensorineural hearing loss that may be impaired hearing for VA purposes, see 38 C.F.R. § 3.385, although the April 2006 audiogram is not of record.  Thus, the Board finds that the claim must be remanded to afford the Veteran a VA audiological examination.  See McLendon, 20 Vet. App. at 81.  In addition to conducting audiometric testing, the prospective examiner should provide an opinion as to whether the Veteran's preexisting hearing loss underwent an increase in severity during service and, if so, whether the increase in severity was beyond the natural progress of the disease.

Unlike the hearing loss claim, the Veteran is presumed to have been in sound condition with respect to tinnitus when he entered active service because tinnitus was not noted as a defect on the entrance examination report.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Although the Veteran denied having a history of tinnitus in April 2006, he has also indicated that he does in fact have tinnitus.  Thus, there is some evidence that he has the claimed disability.  On remand, the audiological examination should also include a medical opinion as to whether the Veteran has tinnitus related to his military service.

It appears that the Veteran receives regular treatment at the Nashville VAMC and the associated VA outpatient clinic (VAOPC) in Knoxville.  Updated treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since February 2007) from the Nashville VAMC and Knoxville VAOPC, and associate the records with the claims folder.  Request a copy of the April 2006 audiogram and any subsequently conducted VA audiograms.

2.  Thereafter, schedule the Veteran for a VA audiological examination in connection with the hearing loss and tinnitus claims.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  A detailed history of the Veteran's in-service and post-service noise exposure should be taken.  All necessary tests and studies should be conducted.  

The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes; i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent.

With respect to hearing loss, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's preexisting hearing loss underwent an increase in severity during service.  If so, what is the likelihood that the increase in severity was beyond the natural progress of the disease?

With respect to any diagnosed tinnitus, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, to include noise exposure from gun fire in Vietnam.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

